DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “includes both n-butyl acrylate and 2-ethylhexyl acrylate or one of the two, and the total amount of the n-butyl acrylate and the 2-ethylhexyl acrylate is at least 20% by weight of the total amount of the monomers”.  It is not clear if the total amount is required only when there is both the n-butyl acrylate and 2-ethylhexyl acrylate or when only one of the two is present, given that the acrylic polymer can comprise one or both of the cited acrylate monomers.  Examiner assumes that either scenario would meet the limitations.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Determan et al. (US 8772425).
Determan discloses high refractive index pressure sensitive adhesives.  Concerning claim 1, Determan discloses the pressure sensitive adhesive has a refractive index of greater than 1.50, specifically of at least 1.5582, wherein PSA formulations comprise a base polymer having a Tg of less than 0°C (Tables II-VIII, e.g. Example 8; col. 17, lines 53-67; cols. 2-10).  With respect to claims 2 and 3, the base polymer comprises an acrylic polymer, wherein the acrylic polymer is a polymer of monomers that include n-butyl acrylate and/or 2-ethyl hexyl acrylate at a content of 38 wt% of the total monomers (Example 8; Table 1; cols. 3-6).  Examiner notes that the combination of the acid functional monomer (i.e. 2-ethyl hexyl acrylate) and the acrylic ester monomer (i.e. n-butyl acrylate) are found at a total of 6 to 94 parts by weight of the total monomers (cols. 2-6).  Regarding claim 7, the pressure sensitive adhesive is formed into a sheet with a backing material (cols. 11-12, starting at line 53 of col. 11).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikuni et al. (US 20070169885.
Mikuni discloses a thermally conductive pressure sensitive adhesive composition and sheets thereof.  Concerning claims 1-3, Mikuni discloses the pressure sensitive adhesive has polymer components having a Tg of -20°C or lower (abstract; para. 0058-0133; Example 1).  The pressure sensitive adhesive comprises a copolymer and monomers that are polymerized to form an acrylate component, wherein the acrylate component (Table 2; Monomer mixture A2m; Example 1) comprises 50.6 wt% n-butyl acrylate and 33.7 wt% 2-ethylhexyl acrylate, which is meets the claimed limitations.  Given that the materials and the amounts are the same as that claimed, the refractive index of the PSA would be within the claimed range and the Tg of the acrylate component would also be within the claimed range.  With respect to claims 4-5, the composition further comprises a thermally conductive filler aluminum hydroxide, which is considered by Applicant to be a hydrated metal compound and therefore, meets the limitations as claimed (para. 0098-0108; Example 1).  Given that the adhesive material and the thermally conductive filler is the same as that claimed, the refractive index difference of Mikuni would be within the claimed ranges as recited in claim 6.  Regarding claim 7, the pressure sensitive adhesive is formed into a sheet (para. 0133-0137).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Determan et al. (US 8772425) in view of Mikuni et al. (US 20070169885).
Determan discloses the above, including that materials having significantly different refractive indices cause glare and reflectance (cols. 1-2) and additives are added to enhance the performance of the adhesive so long as they do not deteriously affect the adhesive and optical properties (col. 9, lines 56-64).  However, Determan is silent to the presently claimed thermally conductive additives.
Mikuni discloses an acrylate pressure sensitive adhesive composition that is thermally conductive.  The addition of thermally conductive filler, specifically an aluminum hydroxide filler gives thermal conductivity and flame resistance to an acrylate pressure sensitive adhesive and further remedies the issues found in the cited prior art of Mikuni (para. 0098-0100 and 0025).  As such, it would have been obvious to one of ordinary skill in the art to add the thermally conductive filler as an additive for Determan, in order to enhance the performance of the adhesive.  Given that Determan discloses that the refractive index differences can result in deleterious optical properties, one of ordinary skill in the art would have been motivated to select a thermally conductive filler that has the claimed refractive index difference, in order to prevent glare and reflectance of the adhesive.  Alternatively, since the materials are the same, the refractive index difference would also be the same as that claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-9 of copending Application No. 16/522794 (reference application) in view of Determan et al. (US 8772425). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pressure sensitive adhesive and sheet thereof, having a refractive index that overlaps in scope with each other and an acrylate material.  However, the ‘794 patent is silent to the claimed Tg.  Determan discloses a high refractive index PSA that has acrylate materials less than 0°C, in order provide adhesion for the adhesive at room temperature (col. 17, lines 53-67).  As such, for use as a PSA and provide adhesiveness at room temperature, one of ordinary skill in the art would have been motivated to use a base polymer less than 5°C.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (International Journal of Adhesion & Adhesives).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783